Title: To Thomas Jefferson from Noah Webster, Jr., 12 December 1790
From: Webster, Noah, Jr.
To: Jefferson, Thomas



Sir
Hartford Decr 12th 1790

By the last mail I had the honor of recieving yours of the 4th current. I am much obliged by the polite manner in which you express your sentiments of my opinions, and by your frendly suggestion respecting a second recording of my Institute. On examining the date of my first record, I find the six months not yet elapsed—the date is June 22—so that by forwarding a copy with this, it will reach you before the expiration of 6 months, viz. the 22d Instant. As soon as you recieve it, Sir, I will thank you for a certificate dated prior to the 22d. A more correct copy may afterwards be lodged in your office in exchange for this.
There seems, Sir, to be some misapprehension between us, respecting the opinions advanced in your Notes and my Essays. You suppose I have mistaken your arguments respecting the Constitution of Virginia or at least the design of them—On reviewing your arguments and my answer, I do not find the ground of the supposition. I must have understood your design as now explained, for I begin my remarks on your argument, with a passage of yours in which you express the same opinion as is contained in your letter. You repeat in your letter the opinion advanced in the Notes, that “there are some fundamental rights which a state ought not to place in the power of an ordinary legislature.” It is this opinion which I have combated in my Essays. However it is not material—if I have mistaken your design, I hope I have not given any false coloring to your argument.
I will not trouble you with a controversy on a political question, to which I am wholly incompetent. A respect for your talents would prevent me, were there no other consideration. My opinion on the great question between us is simply this—That a state is a corporation whose power is always equal, but cannot be exercised but by delegation—That the will of the state exists no where but in the resolves of its delegates, because the opinions of the members of the corporation can be no where else combined—That the will of the state however, thus declared by the decrees of its delegates, is the only rule of action for the state—That this will is always equal to itself and of equally binding force whether denominated constitution, law, statute or ordinance—That the members of the corporation cannot express the will of the corporation, without a meeting for the purpose, and as this is impossible, no instructions  of individual members can be binding upon the delegation; consequently no specific powers can be delegated, nor specific rights reserved by the state; for the will of the state exists only in the will of the delegation—That both policy and right require that the delegation should at all times possess the whole power of the state for the purpose of preventing all possible wrong and obtaining all possible good—That every right claimed by a citizen of a free government is liable to vary with circumstances; except what rest wholly on the moral law; that therefore every right, created by political law, should be always subject to be modified by the power that created it, viz. the will of the state, which is always the will of the delegation.—That in short, the election and organization of the body which is to express the will of the state, is the only power which the people and a convention can exercise, and the only power which an ordinary legislature can not.
Are my ideas too speculative? Perhaps so, but I have lived the most of my life in a state where they are mostly realized. The constitution of Connecticut is however a very bad one; not because the legislature cannot reform it; but because they dare not. An idea of some constitutional powers, paramount to their own, in the government, together with habit; prevents a reformation of the worst evils that can befal a government: a union of the legislativ with the judicial powers and a want of a supreme executiv. A bold stroke will be necessary to cut up the evil—and a bold stroke will, ere many years, be made for the purpose.
Excuse, Sir, the length of this letter, and give yourself no trouble in replying. Your office has a demand upon your attention which no individual has a right to interfere with.
Enclosed is a Copy of the “Little Readers Assistant” which I beg leave to lodge in your office, in compliance with the copy right act of Congress having lately recorded the title for securing the property. As a school book, it is getting into use, and tho it may never be so generally used as the Institute, yet it may diffuse some useful truths; which is my primary object in all my publications. The farmers catechizm at the end, I design to improve in a future impression. I am, Sir, with perfect respect your most obliged and hum Servant

Noah Webster Jnr

